Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 1 of 15

EXHIBIT B

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 2 of 15

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

BERKELEY VENTURES II, LLC
Plaintiff,

Civil Action File No.

Vv. 1:19-cv-05523-SDG

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

Defendants.

 

 

MOVANT PATRICK GAHAN’S BRIEF IN SUPPORT OF HIS MOTION

TO DISQUALIFY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC AS

COUNSEL OF RECORD FOR PLAINTIFF BERKELEY VENTURES I,

LLC

Non-Party Patrick Gahan has filed a Motion to Intervene in this action. If the
Motion is granted, he intends to file the attached Motion to Disqualify Busch,
Slipakoff, Mills & Slomka, LLP (“Busch Slipakoff” or “the Firm”) as Counsel of
Record for Plaintiff Berkeley Ventures II, LLC (“Plaintiff or “Berkeley”).
Disqualification is required to enforce the professional and ethical obligations of Mr.
Gahan’s former legal counsel, Adam Slipakoff, his law partner, Bryan Busch, and

their law firm. Specifically, Busch Slipakoff has taken positions which are

materially adverse to Mr. Gahan and substantially related to Mr. Slipakoff’s former

4833-4164-0146 v.5

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 3 of 15

representation of Mr. Gahan. (Mr. Gahan’s Motion to Disqualify is attached to the
Motion to Intervene as Exhibit A.)

This is Movant Gahan’s Brief in Support of his Motion to Disqualify Busch
Slipakoff, attached as Exhibit B to his Motion to Intervene. Should the Court grant
his Motion to Intervene, Mr. Gahan respectfully requests that the Court also order
that this Brief and his Motion to Disqualify be deemed as filed with the Court on the
same date as the Order granting the Motion to Intervene.

ARGUMENT AND CITATION OF AUTHORITIES
I. The Attorney-Client Relationship Between Mr. Slipakoff and Mr. Gahan

It is undisputed that Mr. Slipakoff represented Mr. Gahan and his business
interests from on or around June of 2014 through August of 2018. During that four-
year period, Mr. Gahan was both a shareholder and a member of the Board of
Directors of Sonic Mobile Corporation (“SMC”).

In 2013 Mr. Gahan founded Enduring Hearts, Inc., a Georgia 501(c)(3)
charity. Mr. Gahan served on its Board during the four-year period that Mr.
Slipakoff was Mr. Gahan’s personal attorney. (Affidavit of Patrick Gahan (“Gahan
Aff.”) Doc. 50-3, Para. 17.) Enduring Hearts was founded by Mr. Gahan to partner
the business acumen and leadership of its Board members with a team of leading

doctors and scientists in the field of pediatric heart transplantation, cardiology, and

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 4 of 15

immunology to drive leading-edge research with the objective of making a pediatric
transplant last a lifetime. (Affidavit of Derek Cunningham (“Cunningham Aff.) Doc.
50-5, Para. 3.) |

During the period from 2015 through 2017, Mr. Slipakoff developed a deep
and detailed knowledge of Mr. Gahan’s affairs, both personal and corporate.
Through his representation of Mr. Gahan, Mr. Slipakoff gained knowledge about
Mr. Gahan’s personal concerns and objectives that motivated his decision making,
including with respect to his investment in SMC and his actions as a Board member.
Mr. Slipakoff also learned “details about my document creation and retention
practices, operations, and business methods.” (Gahan Aff. Doc. 50-3, Para. 17.)

From 2015 through 2017, Mr. Slipakoff (with the assistance of another
attorney in his firm) advised Mr. Gahan on the charitable donation of shares of his
SMC stock to both Enduring Hearts and another charity Mr. Gahan wanted to
support, Children’s Healthcare of Atlanta (““CHOA”). Mr. Slipakoff also provided
Mr. Gahan with the legal Donation Documents to effect the donation of some of his
SMC stock to those two charities. (Affidavit of Ronald D. Herman (“Herman Aff.”’)
Doc. 9-2, Para. 4-5 and Ex. 1.)

In short, Mr. Slipakoff had a long-term attorney-client relationship with Mr.

Gahan. Mr. Gahan looked to Mr. Slipakoff for critical legal advice on many

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 5 of 15

business-related matters during that time period, including Mr. Gahan’s decision to
donate some of his SMC stock to charities that he supported.
Il. The Legal Standard for Disqualification

Attorney conduct in this Court is governed by the Civil Local Rules of Practice
for the United States District Court for the Northern District of Georgia (the “Local
Rules”). The Local Rules provide:

All lawyers practicing before this Court shall be governed by and shall

comply with the specific rules of practice adopted by this Court and,

unless otherwise provided, with the Georgia Rules of Professional

Conduct contained in the Rules and Regulations of the State Bar of

Georgia and with the decisions of this Court interpreting these rules and

standards.
LR 83.1(C), NDGa.

The Georgia Rules of Professional Conduct (the “Georgia Rules”) were
adopted by the Supreme Court of Georgia by Order dated June 12, 2000, making
them effective on January 1, 2001 and replacing Georgia’s prior Canons of Ethics.
Much of the case law applying and interpreting the Canons of Ethics prior to 2001
is favorably cited by the courts, because many of the principles regarding conflicts

of interest under the prior Canons of Ethics apply equally to the conflicts of interest

principles contained in the Georgia Rules.

4833-4164-0146 v.5

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 6 of 15

The Georgia Rules applicable here are Rule 1.7: Conflict of Interest: General
Rule; Rule 1.9: Conflict of Interest: Former Client; and Rule 1.10: Imputed
Disqualification: General Rule.

IW. Busch Slipakoff is Disqualifed under the Imputed Disqualification Rule
if Mr. Slipakoff Would Be Disqualified

Georgia Rule 1.10 prohibits any attorney associated with a law firm from
“knowingly representing a client when any one of them practicing alone would be
prohibited from doing so by ... Rule 1.9: Former Client....” If Mr. Slipakoff is
prohibited from representing Berkeley in this case because of his prior representation
of Mr. Gahan, every other Busch Slipakoff attorney is also prohibited from doing
so. The disqualification of Mr. Slipakoff is automatically imputed to all of them.

While Plaintiff and Busch Slipakoff opposed the Defendants’ original Motion
to Disqualify the Firm, they never challenged the legal position that all of the
attorneys at Busch Slipakoff would be automatically disqualified under Georgia
Rule 1.10 if Mr. Slipakoff was disqualified. They have thus admitted (as they must)
that imputed disqualification would bar the Firm from continuing to represent

Plaintiff if Mr. Slipakoff were prohibited from doing so.

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 7 of 15

IV. This Court’s Prior Ruling on SMC’s Motion to Disqualify Does Not
Apply to a Different Former Client of Mr. Slipakoff and_a Different Set of
Relevant Facts

Mr. Gahan is aware of the first Motion to Disqualify Busch Slipakoff filed by
SMC, which was denied in Judge Evans’ September 2, 2020 Order. (Doc. 39.) The
facts and legal issues raised by Mr. Gahan are separate and distinct from the grounds
asserted by SMC. First, SMC’s Motion addressed the relationship of Mr. Slipakoff
and Defendant SMC. In its ruling on that Motion, this Court delved deeply into the
prior representation and the communications between Mr. Slipakoff and SMC, and
how they might relate to the current case. The Court found that while a prior
attorney-client relationship existed between Mr. Slipakoff and SMC, the facts and
the issues raised in the prior representation were not “substantially related” to the
facts and the issues raised with respect to Mr. Slipakoff’s prior representation of
SMC. Regardless of the relationship between Mr. Slipakoff and SMC, the facts and

issues raised in Mr. Slipakoff’s prior representation of Mr. Gahan are directly

related to the current lawsuit and require the disqualification of Busch Slipakoff.

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 8 of 15

V. The Busch Slipakoff Firm’s Current Representation of Plaintiff Berkeley
is Substantially Related to Mr. Slipakoff’s Prior Representation of Mr.
Gahan
Comment 3 to Georgia Rule 1.9, which governs conflicts of interest involving

former clients, states that “[m]atters are ‘substantially related’ for purposes of this

Rule” if:

(1) “they involve the same transaction or dispute;” or

(2) “there otherwise is a substantial risk that confidential information as
would normally have been obtained in the prior representation would
materially advance” the new client’s position in the new matter.

As shown below, the two matters involved here are “substantially related” under

either of these criteria.

A. The Two Representations Are Substantially Related Because They
Involve the Same Transaction

As discussed above, Mr. Slipakoff was directly involved in advising Mr.
Gahan on his business matters from 2015-2017. He gave legal advice to Mr. Gahan
about the donation of some of his SMC stock to Enduring Hearts and CHOA, and
he provided the legal Donation Documents to effect those donations. Those same
donations by Mr. Gahan are alleged by Berkeley to have been part of the
Defendants’ overall scheme to defraud the Plaintiff.

Mr. Gahan’s charitable donations are described in the Complaint under the

heading “Exit Strategy for Existing Investors.” (Complaint, Doc.1, Para. 16-19.)
7

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 9 of 15

This section of the Complaint alleges that “In an effort to keep existing investors
from lodging formal complaints or filing suits, [Defendants] attempted to pacify
investors that became disgruntled with [SMC’s] failures and the false promises of
exponential growth.” The Complaint further alleges that “Some investors donated
their shares to one or more charities at inflated share prices to generate charitable tax
deductions;” that “This arrangement enabled Defendants to continue raising capital
for Sionic Mobile without publicizing the company’s losses;” and “Defendants
failed to disclose these charitable contribution arrangements to Berkeley prior to its
investment.”

Here, Busch Slipakoff has asserted facts about Mr. Gahan’s motivations with
respect to the very transactions where Mr. Slipakoff served as legal counsel to Mr.
Gahan and helped him effect those transactions. By alleging that these donations
were made at “inflated share prices,” Busch Slipakoff is accusing Mr. Gahan of
possible violation of the federal tax laws.

There is no doubt that Mr. Slipakoff’s prior representation of Mr. Gahan with
respect to the charitable donations at issue in this case is substantially related to the
current representation in which those transactions are alleged to be part of a scheme

to defraud the Plaintiff.

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 10 of 15

B. The Two Matters Are Also Substantially Related Because There
is a Substantial Risk That Confidential Information That Would
Normally Have Been Obtained by Mr. Slipakoff in the First Matter
Would Materially Advance the New Client’s Position in the Second
Matter
As noted in Dodson v. Floyd, 529 F. Supp. 1056 (N.D. Ga. 1981), the Court’s
focus here must be on what normally would have been shared with a lawyer. It
cannot be the Court’s “purpose to examine the actual disclosures” made by the
client in the first matter, because the purpose of the rule is to “to protect the lawyer-
client relationship.” The Court’s focus instead is on the reasonable inferences that
may be drawn about the type of confidential information that “would have been
given any attorney in his position.” (/d. at 1063, emphasis in original). Dodson was
decided before the adoption of the Georgia Rules, which explicitly adopted this
principle in Comment 3 to Rule 1.9. Comment 3 states that “A client is not required
to reveal the confidential information learned by the lawyer in order to establish a
substantial risk that lawyer has confidential information to use in the subsequent
matter,” because a “conclusion about the possession of such information may be
based on the nature of the services provided the former client and information that
would in ordinary practice be learned by a lawyer providing such services.”

Here, Busch Slipakoff has alleged that transactions about which Mr. Slipakoff

represented Mr. Gahan in 2015 were part of an overall scheme to defraud the

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 11 of 15

Plaintiff, and that Mr. Gahan may have violated the tax laws by submitting “inflated
share prices” for the shares he donated to various charities in order to get a tax
deduction. It is reasonable to infer that discussions between Mr. Gahan and Mr.
Slipakoff could have dealt with his motivations and reasons for the transactions at
issue.' It is also reasonable to infer that such confidential information could be used
to the advantage of Busch Slipakoff’s new client and to the disadvantage of Mr.
Gahan. Thus, the two matters are also “substantially related” under this second,
alternative criterion.

VI. The Interests of Plaintiff Berkeley Are “Materially Adverse” to the
Interests of Mr. Gahan

The final criterion Mr. Gahan must meet under Rule 1.9 is to show that
Plaintiff's interests are “materially adverse” to Mr. Gahan’s interests. First, it is
noted that Mr. Gahan is an investor in SMC, and Plaintiff has sued SMC for $1.6
million plus punitive damages on the basis of an alleged fraudulent scheme. Second,
the Complaint expressly alleges that the transactions Mr. Gahan engaged in during
2015, with the legal advice and assistance of Mr. Slipakoff, were part of Defendants’
overall scheme to defraud the Plaintiff. Finally, the Complaint expressly alleges that

Mr. Gahan may have submitted “inflated share prices” in order to obtain tax

 

'Tn fact, Mr. Gahan and Mr. Slipakoff actually discussed those matters. (Gahan Aff.
Doc. 50-3, Para. 17.)

10

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 12 of 15

deductions. All of these allegations are an attack on Mr. Gahan’s integrity and
accuse him of being involved in unlawful activity. These allegations show that
Plaintiff Berkeley’s interests are, without a doubt, “materially adverse” to Mr.
Gahan’s interests.
CONCLUSION

Busch Slipakoff must be disqualified as counsel of record for Plaintiff under
Rule 1.9. Mr. Gahan has met all of the criteria for disqualification. He has
established that Mr. Slipakoff’s prior representation of him is “substantially related”
to Busch Slipakoff’s current representation of Plaintiff, and that Plaintiff's interests
in the current action are “materially adverse” to Mr. Gahan’s. Having proven that
such a conflict of interest exists, the only way that Busch Slipakoff could continue
to represent Plaintiff in this matter under Rule 1.9 would be for Busch Slipakoff to
seek and obtain “informed consent, confirmed in writing,” from Mr. Gahan. Busch
Slipakoff has not sought informed consent, confirmed in writing from Mr, Gahan.
Even if it had, Mr. Gahan would not grant his consent given the obvious conflict of
interest between his interests and those of Plaintiff. Therefore, Mr. Gahan
respectfully requests that this Court grant his Motion to Disqualify Busch, Slipakoff,

Mills & Slomka, LLC, as Counsel of Record for Plaintiff Berkeley Ventures II, LLC.

11

4833-4164-0146 v.5

 

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 13 of 15

4833-4164-0146 v.5

Respectfully submitted,

/s/ S. Wade Malone

 

S. Wade Malone

Georgia Bar No. 468015
wade.malone@nelsonmullins.com
Michelle W. Johnson

Georgia Bar No. 759611
michelle.johnson@nelsonmullins.com
Nelson Mullins Riley & Scarborough LLP
201 17" Street, 17" Floor

Atlanta, GA 30363

Telephone: (404) 322-6000

 

 

Attorneys for Movant Patrick Gahan

12
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 14 of 15

CERTIFICATE OF COMPLIANCE
I certify that the foregoing was prepared using Times New Roman font,
14-point type, which is one of the font and print selections approved by the Court in
L.R. 5.1(C).

This 16" day of November 2020.

/s/ §. Wade Malone
Georgia Bar No. 468015

 

Attorney for Movant Patrick Gahan

13

4833-4164-0146 v.5

 
Case 1:19-cv-05523-SDG Document 54-2 Filed 11/16/20 Page 15 of 15

CERTIFICATE OF SERVICE
I hereby certify that on this day I filed the within and foregoing Movant
Patrick Gahan’s Brief in Support of His Motion to Disqualify Bush, Slipakoff,
Mills & Slomka, LLC as Counsel of Record for Plaintiff Berkeley Ventures II,
LLC with the Clerk of Court by using the CM/ECF system, which will send

electronic notification of such filing to the following:

Bryan E. Busch
Laura Mirmelli
Busch, Slipakoff, Mills & Slomka, LLC
Riverwood 100, 21st Floor
3350 Riverwood Parkway
Atlanta, GA 30339

Simon Jenner
Richard J. Baker
Baker Jenner LLLP
201 Interstate North Parkway, SE
Suite 100
Atlanta, GA 30339

This 16" day of November 2020.

/s/ §, Wade Malone
Georgia Bar No. 468015

 

Attorney for Movant Patrick Gahan

14

4833-4164-0146 v.5

 
